BR0WN, J.,
concurring: I assent fully to tbe opinion of tbe Court, but desire to express my views more at length upon tbe principal question relating to tbe sufficiency of tbe evidence as to tbe execution of tbe will. Tbe will is attested by two witnesses, .George E. Kornegay and W. D. Raynor, both of whom were examined on tbe trial.
There is no question made as to tbe sufficiency of Kornegay’s evidence, who testified to every essential fact, and particularly' to tbe actual acknowledgment in words by tbe testator of bis signature to tbe will. But it is contended that according to tbe testimony of tbe other witness, Raynor, be did not see tbe testator sign,- nor was there any acknowledgment of bis signature. According to Raynor’s evidence, there was no acknowledgment in words.
Assuming that every fact essential to be proven in order to establish the legal execution of a will must be testified to by both of tbe subscribing witnesses, if they are living and examined on tbe trial of an issue of. devisavil vel non, I think tbe requirements of-tbe statute have been substantially met. I think that tbe sufficiency of tbe acknowledgment of execution made to tbe witnesses to tbe will does not depend upon tbe words used by tbe testator. If that were not true, a dumb person must always sign in their presence and could not acknowledge bis own signature.
*263Following tbe ancient aphorism, that acts sometimes speak louder than words, I think that the acknowledgment may be manifested by the conduct of the testator as well as by his language, and that anything which amounts in common understanding and fair construction to an acknowledgment that the .instrument is his will or the signature is his signature, is sufficient to go to the jury as legal evidence of an acknowledgment, although the witness did not see the testator affix his name to the paper.
Of course, this is governed generally by local statutes, but-our statute is framed upon the English statute of frauds, as are the statutes of many other States of this Union.
While this Court has long since declared -that each witness must depose to the signing or acknowledgment and to every other material fact necessary to prove execution (elbeck v. Granbery, 3 N. C., 233), it has not, so far as I can find, defined how an acknowledgment can be made other than by the words of the testator. It has said, in the above case, that if the paper lie at a distance on a table he may acknowledge it without seeing it, although, as subsequently held, he must be in a position to see the paper-writing itself at the time the witnesses affix their signatures to it. Graham v. Graham, 32 N. C., 219; Burney v. Allen, 125 N. C., 315.
. In States, like ours, where the statute is similar to the statute of frauds, the decisions of the English courts are justly esteemed as authority, and they hold that an acknowledgment of a will may be manifested by the acts and conduct of the testator and the circumstances surrounding him at the time the witnesses attest the same, and that the express, verbal acknowledgment by the testator of a visibly apparent signature is unnecessary.
In Blake v. Knight, 7 Eng. Eccles. (3 Ourteis), p. 515, it is held “that positive affirmative evidence, by the subscribing witnesses, of the fact of signing or the acknowledgment of the signature by the. testator in their presence, is not absolutely essential to the validity of a will; that the court may presume due execution by a testator upon the circumstances.” In Keigwin v. Keigwin, same volume of Reports, p. 519, Sir Herbert Jenner Fust says: “The question comes to-this, whether this will has been duly executed according to the requisites of the statute. The-deceased did produce this paper, having her signature affixed to it at the time, to' the two witnesses present at the same time, and the two witnesses did attest it in her presence. Was this a sufficient acknowledgment? I am clearly of opinion that it was. It’is not necessary that the party should *264say in express terms, ‘That is my signature’; it is sufficient if it clearly appears that the signature was existent on the will when she produced it to the witnesses, when they did, at her request, subscribe the will. On these circumstances I hold that this paper has been sufficiently executed.” See, also, Ellis v. Smith, 1 Vesey, Jr., 11.
The English eases are numerous and sustain the position that acknowledgment of the testator’s signature,, existent on the will at time of attestation, may be inferred from circumstances. They are collected in 30 Am. and Eng., p. 589, note 7.
This rale is supported by reputable authority in this country. Nickerson v. Buck, 66 Mass., 332, in which it is held that an acknowledgment may be by acts as well as by words. The Court says: “But the adjudicated cases go further, and hold that the actual signature by the testator may be made known to the witness in other modes than by an express declaration to the witness that the will is his. Any act or declaration that carries by implication an averment of such fact is equally effectual.”
In Illinois it is held that the statute does not require that acknowledgment that the instrument is his will be made by the testator in words or by means of language; any act which indicates the same thing with unmistakable certainty will answer as well. Allison v. Allison, 46 Ill., 61; Turner v. Cook, 36 Ind., 129; Dewey v. Dewey, 35 Am. Dec., 367; Canadas Appeal, 47 Conn., 461; Hogan v. Grovenor, 43 Am. Dec., 415. In this last case the Supreme Judicial Court of Massachusetts says: “The tendency of the later cases, both in England and this country, has been to give the words of the statute their simple meaning : that a signing by the witnesses, in the testator’s presence, to a paper acknowledged by him, in some satisfactory manner, to be his, is a sufficient compliance with the terms of the statute. It meets its provisions, it identifies the paper executed, it shows it to be his.”
Other American cases are cited in 30 Am. and Eng., p. 590.
There is one case only, so far as I can discover, which tends to support the contention of the caveators upon this proposition, and that is Luper v. Werts, 19 Oregon, 122, which holds that the acknowledgment cannot be inferred from the mere silence of the testator. I am not prepared to say that it always can. It should depend upon all the circumstances. But the force of that ease is not only weakened by a very strong dissenting opinion, but the decision appears to be clearly based upon the Oregon Code, which defines a subscribing witness to be “one who sees a writing executed, or hears it acknowledged, and at the *265request of tbe party thereupon signs his name as a witness.” Nevertheless, Lord, J., dissenting, says, with great force: “When I see a man’s name to a paper document, and he is present, and no one else except the scrivener, and I am there to witness -it, and, when I do so, he looks on, but says nothing, is not his acquiescence, under the circumstances, an acknowledgment to me that the will and signature are his own?”
The opinion of the Court, nevertheless, recognizes the rule as I have stated it, that-the acknowledgment may be manifested by acts and circumstances as well as words; but thinks the doctrine of inferential evidence has been extended too far by the Massachusetts Court.
In considering this question, it must be borne in mind that all the evidence of the circumstances surrounding the testator need not come exclusively from the attesting witnesses, although certain essential facts must.
In declaring what the attesting witnesses need not prove, Lord Mansfield said, in Wyndham v. Chetwynd, 1 Burr., 421: “Suppose the witnesses to be honest, how little need they know ? They do not know the contents; they need not be together; they need not see the testator sign; if he acknowledges his hand it is sufficient; they need not know it is a will.”
To which I may add that, under our law, they need not testify that they signed at the request of the testator. That is presumed when they sign in his presence a paper-writing which the testator has signed as his will and knows to be such.
The evidence in this case, other than Raynor’s, if believed, proves conclusively that Mr. Isler had written-the will at the testator’s request and left it open on the desk by which testator was sitting and where he had evidently just signed it. Isler stepped out to get witnesses to the will, and told Raynor why he wanted him. Raynor returned with Isler, and he and Korne-gay signed as attesting witnesses. The signature of the testator, according to Raynor’s evidence, was plainly visible to,witnesses, both of whom signed their own names at end of attestation clause, immediately under and close to the signature of the testator, who at the very time was sitting by the desk plainly observing both the paper and the witnesses, perfectly conscious of what they were doing.
Raynor testifies that he signed “as a witness, as I understand; to his (Herring’s) will.” He states further, that “Mr. Herring-saw us sign it.” There cannot - be a doubt that the testator knew that the-two witnesses were attesting his will, which he had already signed. He not only was close by and saw them engaged in the act, but knew the purpose of it. In fact, they *266were signing at bis request, for where persons are requested to witness a will by one who bas drafted sueb will in testator’s presence, and with his knowledge, as subscribing witnesses, they must be deemed to have done so at the testator’s request. Peck v. Cary, 84 Am. Dec., 220, and note; Allison v. Allison, 92 Am. Dec., 239,' note 1; Underhill on Wills, p. 262.
The primary reason for the presence of witnesses and their attestations in the presence of the testator is to prevent a fraud upon him, and to enable a witness to testify that the testator had put his signature upon the identical paper-writing to which the witness affixed his. Under the circumstances under which this will was executed and attested, and in the manner in which it was done, no fraud could well have been perpetrated.
Mr. Justice Walker concurs in this opinion.